DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:

Regarding [0018]:  Change “On a first erase verify pass, the control logic can set an erase block or subblock to a first erase voltage” to “On a first erase pass, the control logic can set an erase block or subblock to a first erase voltage” since an erase voltage is only applied during an erase pass and not an erase verify pass. 

Regarding [0062]:  Change “process for providing erase verify with inhibit” to “process for providing erase and erase verify with inhibit”.



Appropriate correction is required.

Drawings
The drawings are objected to because of the following reasons: 

Regarding FIG. 4:  It seems that the process is not just for erase verify but for both erase and erase verify so it is suggested to change 400 to be “ERASE AND ERASE VERIFY WITH PASSED SUBBLOCK INHIBIT” otherwise one might think that a verify operation is being performed while an inhibit voltage is applied but that is not the case since the inhibit voltage is applied during an erase.  It seems that 406 and 408 are doing the same and should be one box “DID SELECTED SUBBLOCK ALREADY PASS ERASE VERIFY?”
It is suggested to change 404 to “SELECT SUBBLOCK FOR ERASE VERIFY”.

     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  

Regarding claim 1:  Since erase voltages are being claimed then the process really is an erase and erase verify process, and not just an erase verify process.  Accordingly, it is suggested to change “perform an erase verify” to “perform an erase and erase verify”.

Regarding claim 11:  Since erase voltages are being claimed then the process really is an erase and erase verify process, and not just an erase verify process.  Accordingly, it is suggested to change “perform an erase verify” to “perform an erase and erase verify”.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

      According to the above facts, one of ordinary skill in the art would expect the invention to NOT work and NOT work as Applicant disclosed particularly since it is known (see example references cited in the conclusion below) that increasing a voltage on a gate of an NMOS floating gate memory transistor raises the threshold voltage of the transistor, which is the opposite from erasing.  So increasing an erase voltage applied to a word line would only help to prevent the transistor that has not passed erase verify to not be erased and thus cause the cell to never pass erase verify.  Throughout the disclosure Applicant made it very clear that the voltage is to be increased, not decreased, since words such as “increases” and “higher” were used throughout the disclosure and in the claims.  In plain English “increasing a voltage” in the context of a voltage to be applied to a signal line means to make it more positive.  One of ordinary skill in the art would expect to erase a memory cell NMOS floating gate transistor by applying a lower or more negative voltage to the gate or word line (decreasing the voltage to be applied to the word line or gate). Hence, the claimed subject matter not described in the specification in such a way as to reasonably convey 

.
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Each of claim 1 and 11 claims “set a second erase voltage higher than the first voltage for the storage cells that failed” but this is opposite to what one of ordinary skill in the art would expect to do since the disclosure discloses that the signal lines to which an erase voltage is applied to are word lines, the standard definition of erasing in the art is to discharge or eject electrons from a floating gate.  Hence, increasing a voltage to a word line would actually inhibit or decreased the effectiveness of an erase operation.  One of ordinary skill in the art would expect a cell to never pass erase verify since the voltage applied to the gate is made higher each time, causing the memory cell increase in threshold voltage (opposite of what Applicant discloses in FIG. 3 for example).
Hence, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2017/0372789 A1:  See [0103],  “a word line bias erase voltage of the second voltage profile 1010 is increased to a higher word line erase voltage 1002 to inhibit/slow further erasing of the fast erase zones”.  Hence, increasing a voltage on a word line inhibits erasure.

US 2016/0172045 A1:  See [0128], “In another example, the inhibit voltage Vinh can be applied directly to the word lines at a positive voltage”.  

US 20140112072 A1: see [0110]

US 5,428,578:  Lines 5-64 of column 6.  “To slow the erase operation of average bits, the control gate/voltage Vg is increased or the source voltage Vs is decreased, or a combination of both.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827